Citation Nr: 1739258	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 2015 for the grant of service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than November 9, 2015 for the grant of service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

5.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970, which includes service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) from April 2011 and April 2016 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the April 2011 decision, the RO denied service connection for hypertension.

In January 2015, the Board denied the claim of service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In July 2015, the Court set aside the Board's January 2015 decision, in part, and remanded the case for readjudication in compliance with directives specified in a July 2015 Joint Motion filed by counsel for the Veteran and VA.

In December 2015, the Board remanded the issue of entitlement to service connection for hypertension for further development.
In the April 2016 decision, a Decision Review Officer (DRO) made the following determinations: granted service connection for type II diabetes mellitus and assigned an initial 20 percent disability rating, from September 21, 2010; and granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 10 percent disability ratings, both from November 9, 2015.

As a final preliminary matter, the evidence reflects that the Veteran has been unemployed since 2009, he has contended that he is unable to secure and follow substantially gainful employment due to his service-connected disabilities, and he submitted a formal claim for a TDIU (VA Form 21-8940) in August 2016. Entitlement to a TDIU may be an element of an appeal for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The current effective date of service connection for peripheral neuropathy of the right and left lower extremities is November 9, 2015, the date that the AOJ first noted objective medical findings of peripheral neuropathy secondary to diabetes.  A review of the Veteran's claims file, however, reflects that there is evidence of lower extremity neurological symptoms and medication use for neurological symptoms prior to November 9, 2015.  For instance, a February 2013 VA primary care outpatient note indicates that the Veteran was prescribed gabapentin.  Also, a March 2013 VA diabetes progress note and a March 2013 VA podiatry clinic note reveal that there was decreased sensation in the Veteran's lower extremities and that he was diagnosed as having diabetes mellitus with neuropathy.  It is otherwise unclear exactly when the Veteran's right and left lower extremity neuropathy had their onset.  Hence, the Board finds that a remand is necessary to obtain a retrospective opinion as to the earliest date that it can be ascertained that the Veteran's current peripheral neuropathy of the right and left lower extremities had their onset.  See Chotta v. Peake, 22 Vet. App. 80, 86   (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

As for the claim of service connection for hypertension, the Veteran contends that this disability is associated with his conceded exposure to herbicide agents in Vietnam and/or his service-connected diabetes mellitus.  

A VA examination was conducted in May 2016 and the Veteran was diagnosed as having hypertension.  The physician who conducted the examination opined that the Veteran's hypertension was not likely ("less likely than not") caused by his diabetes.  The examiner reasoned that the hypertension had its onset prior to the onset of diabetes and that although the conditions are often diagnosed in close time proximity, one does not cause the other.  Also, it was not likely ("less likely than not") that the hypertension was aggravated by diabetes because laboratory findings obtained in May 2016 revealed normal renal function, with a creatinine level of 1.21 and a GFR level less than 60.  Also, the hypertension was not diagnosed in service or within one year of discharge.  Lastly, the examiner opined that to the best of his knowledge, there was no presumptive connection between hypertension and exposure to Agent Orange.

In June 2016, the May 2016 examiner reviewed the Veteran's records and the National Academy of Sciences (NAS) updates on Agent Orange.  The examiner again opined that it was not likely ("less likely than not") that the Veteran's hypertension was related to Agent Orange exposure, but he did not provide any specific explanation or rationale for his opinion.

The May and June 2016 opinions are insufficient because the examiner did not provide any specific explanation or rationale for why the Veteran's hypertension was not related to his exposure to herbicide agents in service other than to note that there is no presumptive association between hypertension and Agent Orange exposure.  The fact that hypertension is not on the list of disabilities presumed to be associated with exposure to Agent Orange, however, cannot be the sole basis for finding a lack of nexus between hypertension and Agent Orange exposure.  Cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  The Board points out that the NAS has indicated that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332-01  (Dec. 27, 2010)).  Moreover, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512  (Vet. App. Dec. 20, 2013 ); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952  (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781  (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

In light of the above, the Board finds that a remand is also necessary to obtain a new medical opinion as to the etiology of the Veteran's hypertension.

With respect to the claim for a TDIU, there is evidence that the Veteran is unemployable due to service-connected disabilities.  As the record currently stands, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) (2016).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b). Therefore, upon remand, if there is any period since September 2010 that the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) remain unmet, the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during any such period.

Also, the claim for a TDIU is inextricably intertwined  with the claim of service connection for hypertension and the appeal for higher initial ratings for type II diabetes mellitus and peripheral neuropathy of the right and left lower extremities.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159  (c)(4).

The Veteran has reported on several occasions, including in a May 2013 statement, that he has been awarded Social Security Administration (SSA) disability benefits.  His representative specified in a February 2017 letter that the Veteran was in receipt of SSA disability benefits for both diabetes and peripheral neuropathy.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file and appear to be directly relevant to the claims on appeal.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment contained in the Kansas City Vista electronic records system dated since January 2017; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain any additional treatment records and any records from the SSA, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA physician with appropriate expertise (e.g., a neurologist) to review and provide a retrospective opinion as to when the Veteran's current peripheral neuropathy of the right and left lower extremities first had their onset.

Based on a review of the Veteran's medical records and lay statements, the opinion provider should provide an opinion as to the approximate date(s) on which the Veteran's peripheral neuropathy of the right and left lower extremity had their onset.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. 

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA physician with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's hypertension.

Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the opinion.
For any hypertension that has been diagnosed since approximately September 2010 (even if the disability is currently in remission or has completely resolved), the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during service, had its onset in the year immediately following service, is related to the Veteran's conceded exposure to herbicide agents in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was either (i) caused or (ii) aggravated by the Veteran's service-connected diabetes mellitus?

If the current hypertension was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the opinion provider should address the limited or suggestive evidence of a relationship between hypertension and Agent Orange exposure.  The fact that hypertension is not on the list of diseases presumed to be associated with exposure to Agent Orange should not be the basis for a negative opinion.

The opinion provider should provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  

5.  Thereafter, if there is any period since September 2010 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a), the AOJ should refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during those periods.  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16 (b).  The memorandum should clearly provide a summary of the facts and law that were relied upon in making the decision and should include an explanation of the reasons and bases for the decision.

6.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




